Citation Nr: 1437424	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  07-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected right wrist disability prior to February 9, 2008.   

2.  Entitlement to a rating higher than 10 percent for a service-connected right wrist disability since February 9, 2008. 

3.  Entitlement to an initial compensable rating for service-connected keratotic lesions ("skin disability"). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2007 rating decision granted service connection for a right wrist disability and a skin disability, and assigned a noncompensable rating to each.  The June 2009 rating decision assigned a 10 percent rating for the right wrist disability, effective February 9, 2008.  The Veteran asserts that he is entitled to higher ratings for his skin disability and his right wrist disability. 

The Board previously remanded this case in May 2011 and October 2013.  A review of the record reflects that there has been substantial compliance with the Board's remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Unfortunately, additional development is still required before the Veteran's appeal can be adjudicated.   

In March 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During the Veteran's March 2014 Board hearing, he testified as to experiencing constant numbness in his right thumb during the entire appellate period.  Given that his previous VA examinations have not adequately addressed any neurologic components of the Veteran's right wrist disability, such must be accomplished on remand.  In evaluating the current nature and severity of the Veteran's wrist disability, the examiner should also include findings regarding any residual scarring, given that the Veteran has previously undergone surgery on his right wrist.

In addition, the Veteran reported at his Board hearing that his right wrist disability had impacted him psychologically.  His representative specifically asserted that the psychological impact resulting from the right wrist disability warranted an extraschedular rating.  The psychological component of the Veteran's increased rating claim must be addressed, but it is a separate medical condition from the right wrist disability.  See Jones v. Brown, 7 Vet. App. 134, 138 (1994).  Thus, the Board finds that the Veteran has raised the issue of entitlement to service connection for a psychiatric disorder under both a direct and secondary basis.  

Before making a rating determination as to any psychological component of the Veteran's wrist disability, the RO should first develop the Veteran's service connection claim for a psychiatric disability, as raised at the Board hearing, under both direct and secondary theories of entitlement.  Regardless of whether service connection is established for psychiatric disability, the RO must consider whether to refer the Veteran's claims for higher ratings for consideration of a combined extraschedular rating in light of the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald; in that decision, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

The Veteran also contended that the June 2011 VA examination of his skin disability was inadequate because the examiner only examined the Veteran's right temporal area and left shoulder, but did not examine the rest of his body affected by the skin disability.  On remand, the examiner must evaluate the Veteran's entire body and must report findings as to the percentage of the total body area affected by the lesions as well as the total exposed area affected by them.    

The Veteran has reported a worsening of symptoms as to both his skin disability and his right wrist disability since his last VA examination in June 2011.  As the Veteran's most recent VA examination addressing these disabilities was conducted more than three years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his right wrist and skin disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

The Veteran reported during his Board hearing that all of his current medical treatment is from a non-VA source.  Therefore, the Veteran should also be provided an opportunity to submit any outstanding, pertinent private treatment records, or to authorize VA to obtain such records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the direct and secondary service connection for his psychiatric disability.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his right wrist and skin problems and any in and post-service psychiatric disability symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his right wrist, skin and psychiatric disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his right wrist disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner must provide detailed findings regarding any neurological impairment associated with the Veteran's right wrist disability.

The examiner should also describe whether any scar on the right wrist is unstable or painful on examination, and should report all other appropriate findings with regards to any scarring.

All findings must be set forth in a legible report. 

5.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his skin disability.  The claims file must be reviewed by the examiner in conjunction with the examination.    

The examiner is specifically instructed to render findings as to the percentage of the entire body area and the percentage of exposed areas affected by the keratotic lesions.  The examination findings should not be limited to the right temporal area and left shoulder, but should include examination of the Veteran's entire body.  The examiner should inquire as to any periods of flare-up and, if applicable, estimate the percentage of the Veteran's body affected by keratotic lesions during flare-ups. 

In addition, the examiner must discuss the Veteran's current treatment regimen. In doing so, the examiner must specifically address whether, during the course of this appeal, the Veteran's skin disability has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, how frequently. 

All examination findings, along with a complete rationale for all opinions and conclusions reached, should be set forth in a legible report. 

6.  Afford the Veteran a VA examination to determine whether he has a psychiatric disability that had its onset in service or was caused or aggravated by his service-connected disability.  All necessary tests should be conducted and all psychiatric disabilities found to be present should be identified.

The examiner must opine as to whether any psychiatric disability found to be present:

(i) Had its onset in service.

(ii) Was caused by his service-connected disabilities;

(iii)  Was aggravated by his service-connected disability.

7.  Then adjudicate whether service connection is warranted for psychiatric disability on both a direct and secondary basis.  In addition, readjudicate his right wrist and skin disability claims.  In doing so, the RO must specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


